2014 IL App (1st) 131043


                                                                                           SECOND DIVISION
                                                                                           August 5, 2014



No. 1-13-1043

KHALIL BELL, a Minor by His Mother and                          )        Appeal from the
Next Friend, Kimberly Street,                                   )        Circuit Court of
                                                                )        Cook County
         Plaintiff-Appellant,                                   )
                                                                )
                  v.                                            )
                                                                )
HELEN BAKUS, ABNOEL BAKUS, and                                  )        No. 09 L 5260
NIMO RASHO,                                                     )
                                                                )
         Defendants-Appellees,                                  )
                                                                )
(Sam's Moving and Delivery, Inc.,                               )        Honorable
                                                                )        Lynn M. Egan,
         Defendant).                                            )        Judge Presiding.

         PRESIDING JUSTICE HARRIS delivered the judgment of the court, with opinion.
         Justices Simon and Pierce concurred in the judgment and opinion.


                                                    OPINION

¶1       Plaintiff, Khalil Bell, a minor, suffered burn injuries when his shirt caught on fire as he

walked past the stove in the kitchen of his apartment.               His mother, Kimberly Street, had turned

on the burners of the stove because the apartment was cold.                    The stove bordered the primary

hallway into and out of the kitchen, the same hallway Bell used when he caught on fire.                         Street

filed a complaint for negligence on Bell's behalf against defendants Helen Bakus and Abnoel

Bakus, who owned the apartment, and Nimo Rasho, the manager of the apartment. 1                                     Bell


1
  We will refer to defendants collectively as they have presented a unified defense, but will also refer to Helen
Bakus and Nimo Rasho individually due to their roles in the facts of this case. Abnoel Bakus co-owned the
property, but Helen Bakus testified that Abnoel had no involvement in the rental of the apartment.
No. 1-13-1043


alleged that the placement of the stove, next to the primary entry and exit to the kitchen, caused

his injuries.    The circuit court granted defendants' motion for summary judgment, finding Bell

did not establish proximate cause because the placement of the stove was not the legal cause of

his injuries.     At issue is whether the circuit court erred in granting defendants' motion for

summary judgment. We hold Bell presented sufficient evidence that the placement of the stove

could have proximately caused his injuries to defeat defendants' summary judgment motion.

¶2                                         JURISDICTION

¶3       On February 25, 2013, the circuit court granted defendants' motion for summary

judgment.       On March 21, 2013, Bell timely filed his notice of appeal.   Accordingly, this court

has jurisdiction pursuant to Illinois Supreme Court Rules 301 and 303 governing appeals from

final judgments entered below.       Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); R. 303 (eff. May 30,

2008).

¶4                                        BACKGROUND

¶5       On March 10, 2008, Bell suffered burn injuries when his shirt caught on fire as he walked

past the stove in the kitchen of his apartment in Des Plaines, Illinois.     Bell's mother, Kimberly

Street, had turned on the burners of the stove because the apartment was cold.        When he was

injured, Bell was walking through the primary entrance and exit to the kitchen which abutted the

stove.   Street filed a negligence complaint on Bell's behalf against defendants, the owners and

manager of the apartment.       Bell alleged that prior to moving into the apartment, defendants had

represented to Street that the apartment would be safe, habitable, and free from hazardous and

dangerous conditions.      Street had informed defendants that she would be providing her own gas

range, and defendants assured her that they would unhook the prior tenant's range, install Street's

range, and "prepare the appropriate counter space." Defendants failed to do so, and Street had

                                                 -2-
No. 1-13-1043


an employee of the moving company that moved the family's possessions install her range. 2

Street contacted defendants after moving into the apartment and requested they provide heat and

"install a counter to separate their gas range from the entrance/exit to the kitchen." Defendant's

agreed to this arrangement, but failed to do so before Bell was injured.

¶6      Bell alleged defendants owed him a duty of reasonable care and a duty to warn him of

any dangerous conditions and to correct those conditions. Bell alleged defendants knew or

should have known that the heat was not functioning and that there was no counter separating the

gas range in the kitchen from the entry to the kitchen.           The absence of a counter separating the

gas range from the entry and exit to the kitchen violated common safety precautions and the gas

range manufacturer's installation instructions.        Bell further alleged defendants failed to properly

inspect and prepare the apartment and allowed the gas range to be installed in an unsafe

condition.

¶7      Defendants filed a motion for summary judgment, arguing they did not owe Bell a duty

of care because there was no evidence that the stove's placement or lack of counter space

presented an unreasonable risk of harm.           Defendants further argued the stove's placement and

lack of a countertop were not the proximate cause of Bell's injuries.                Defendants alleged the

sole proximate cause of Bell's injuries was that the burners on the stove were left on and

uncovered while Street showered and did not attend to Bell. Defendants claimed that, at most,

their alleged negligence only created a condition for, but did not cause, Bell's injuries.

Defendants also disputed Bell's claims that they agreed to move the stove or place a new




2
  Bell's complaint contained a count in negligence against the moving company, Sam's Moving and Delivery, Inc.,
but the circuit court dismissed this count. Sam's Moving and Delivery, Inc. is not a party to this appeal.

                                                      -3-
No. 1-13-1043


countertop in the kitchen.   Defendants argued the lease they entered into with Street did not

contain any such agreements.

¶8      As support for their motion, defendants attached depositions from Kimberly Street, Helen

Bakus, and Nimo Rasho, as exhibits.     In her deposition, Street stated when she first viewed the

apartment; she had concerns with the placement of the stove "right off the hallway." She

worried that "someone could *** knock [her] food off the stove or cough on [her] food as they

coming through and things like that."      She also described the stove's location as "weird"

because "pots probably get knocked down, or somebody could burn their hand or something like

that." She had never seen a kitchen arrangement like that before and asked Rasho, the manager

of the building, if the stove could be moved.     Rasho told her "that she could scoot it over on the

same wall but *** further down." Rasho assured her that moving the stove would be "easy,"

and "that all they would have to do is move the pipes over, make a hole in the wall, and move

pipes over." Street believed Rasho would move the stove and that a "counter would be placed

on the opposite side of the stove." Street acknowledged she did not get anything in writing

regarding changing the placement of the stove prior to her son becoming injured because she

"took [Rasho's] word."   Street signed a lease.

¶9      When Street moved into the apartment, none of the agreed-upon changes had occurred

and the apartment had not been cleaned.    She called Rasho to complain and she assured her that

"everything would be all right." Street spoke to Rasho a week later and Rasho told her that she

would come over and that "everything would be handled," including moving the gas line.

Street also informed Rasho that the heat in the apartment was not working.           Street testified

Rasho began avoiding her calls and she did not actually make contact with Rasho until after

Bell's injuries.

                                                  -4-
No. 1-13-1043


¶ 10    Street testified that on the day of the accident, she instructed her children, including Bell,

to stay in their room while she took a shower across the hall.      Street turned on two burners of

the stove; the front left burner and the back right burner, because it was cold in the apartment.

She warned her children not to go through the house and to stay in their room because the stove

was on. She explained she "put *** pots of water on the stove so it can steam out." She

estimated one of the pots "was probably 6 inches tall." After the water boiled, she took it off

the flame and turned off the burner.     She admitted that while she took a shower, the front left

burner was left on without a pot covering it.     The front left burner was the one closest to the

hallway.    Later during her deposition, she was less clear about which burner was left on,

testifying: "I don’t remember which [burner] it was. *** I know that I cut the water off.            I

thought that I cut the water off.   And I cut - - see, what I probably tried to do was cut – what I

did do is cut the eye off with the water."    After showering, Street went into her room.      In her

room, she heard screaming and saw the children running toward her.             She saw fire on the

bottom of Bell's shirt, which she put out. Bell was in the hospital for a little over a month due

to his injuries.

¶ 11    After the accident, Street asked Helen Bakus to write her a note to give to the Department

of Child and Family Services (DCFS) to show that the placement of the stove would be changed.

Bakus agreed and signed a document that stated: " ' The counter that *** need[s] to be installed

next to the stove in [Street's] apartment will be done this week.' " Street testified Rasho told her

she was going to move the stove because of the accident.      She also told Street she would fix the

heat and install a break counter next to the stove.   The agreed-upon repairs were never made.

¶ 12    Helen Bakus testified she owned the apartment and had never received any complaints

from previous tenants regarding the heating or the placement of the stove.          She denied that

                                                -5-
No. 1-13-1043


Street requested changes to the apartment. When Street moved in, the apartment was in good

condition and the heat worked.     Bakus paid her tenants' heating bills.   Bakus agreed to write

the letter to DCFS because she "felt sorry" for Street and thought DCFS would take Street's

children away.   She never installed the countertop because Street never called again.

¶ 13   Nimo Rasho testified she helped Bakus manage the apartment.            Her duties included

collecting rent, acting as the tenants' main contact person, and setting the heat for the entire

building.   She did not keep written records of tenant issues.    Rasho testified Street never told

her that she was bringing her own appliances.        She also denied receiving calls from Street

regarding the condition of the unit. She claimed Street told her Bell was burned when Street

"was cooking and hot water f[e]ll or something like that." She could not recall if Street made

any complaints to her after Bell's injury. When asked when she became aware that Street

wanted a counter in between the stove and the hallway entrance to the kitchen, Rasho answered

that she could not recall. Rasho testified that the first time Street ever said anything to her

regarding the location of the stove was on July 28, 2008.

¶ 14   In response, Bell argued that genuine issues of material fact existed as to whether

defendants voluntarily assumed a duty to fix the placement of the stove and whether it was the

proximate cause of his injuries.   Bell disputed the significance of the alleged lease, arguing that

Rasho verbally assured Street that the appropriate changes to the kitchen would be made.

Additionally, Bell argued that the alleged lease was not signed by Street.           Bell attached

numerous exhibits to his response, including: a photograph of the kitchen showing the stove

bordering the hallway entrance to the kitchen; the note signed by Helen Bakus, dated July 28,

2008, stating, "The counter that is needed to be installed next to the stove in [Street's] apartment

will be done this week", the manufacturer's gas range instructions; the unsigned, alleged lease

                                               -6-
No. 1-13-1043


between the parties; Bell's deposition; and an affidavit from David Schroeder, a licensed

architect.

¶ 15     Bell testified that prior to the accident, he was in his bedroom with his siblings cleaning

the floor when he decided to get a broom in the kitchen.    He testified:

                "I was walking to the kitchen then I turned back around to go get

                another shirt because it was cold then I was putting on my shirt

                then I went to go get the broom.    And I got the broom and I was

                walking back to the room and then I saw my shirt on fire."

Bell recalled three of the stove's burners were turned on, all covered with pots.       He did not

know how he came into contact with the burners.        When he walked by the stove, he could not

see any fire outside of the pots. He testified his shirt was on his body as he walked by the

stove.   When he grabbed the broom, he had both of his arms in his sleeves.           He could not

recall if the broom caught on fire. When he discovered his shirt on fire, he ran into his brother's

room and his brother tried to put it out. Eventually, his mother put the fire out.     Bell recalled

the landlord telling Street prior to the accident that she was going to fix the heat and that she

would move the stove.

¶ 16     David Schroeder, a licensed architect, attested that he reviewed various documents,

including photographs of the apartment's kitchen, installation instructions for the gas range, and

safety and building codes.    He described the kitchen as an "L-shaped kitchen with a gas range at

the terminus of the small leg of the 'L' and the side of this gas range aligns with the primary

circulation path leading to and from the kitchen to the rest of the apartment." He found this to

be "an inherently dangerous design," an "unsafe practice," and a hazardous condition.     Based on

the installation instructions for the gas range, Schroeder opined that at least five inches of side

                                                -7-
No. 1-13-1043


wall on either side of the range was required.    Schroeder stated that the stove's location "was a

hazardous condition for those utilizing the primary/sole ingress and egress path to that kitchen

given the increased likelihood of inadvertent contact with the range's flames during use." He

found it likely that the stove's placement caused or contributed to Bell's shirt igniting as he

walked past it.   According to Schroeder, a proper break counter or safety barrier between the

range and the hallway likely would have prevented the accident.          He opined the gas range's

location rendered the hallway entrance and exit to the kitchen "unsafe any time the range burners

were in use."

¶ 17    In reply, defendants argued that the sole proximate cause of Bell's injuries was that one

burner on the stove was left on and uncovered while Street showered.         Defendants argued that

this open flame broke any chain of causation and became the sole proximate cause of Bell's

injuries.   Defendants further argued that the written lease contained no agreement to move the

stove or install a break counter.

¶ 18    The circuit court granted defendant's motion for summary judgment. The circuit court

first found that Bell pled sufficient facts to allege that defendants voluntarily assumed a duty to

place the stove in a safer location but failed to do so.    The circuit court also found, however,

that Bell's claim failed because he could not establish the element of proximate cause as

defendants' conduct was not the legal cause of Bell's injuries.     The circuit court explained "the

facts do not demonstrate that defendants' placement of the stove directly led to Bell's injuries.

Rather, the action that initiated the chain of events leading to the accident was plaintiff's decision

to leave one of the stove burners on while she took a shower." The court added that "the stove's

location could not possibly have influenced plaintiff's decision to leave the stove unattended."



                                                 -8-
No. 1-13-1043


¶ 19                                         ANALYSIS

¶ 20     Bell argues he pled sufficient facts to establish defendants' negligence and preclude

summary judgment.       He stresses that he agrees with the circuit court's finding that defendants

voluntarily undertook a duty of care in this matter when Rasho agreed to move the stove and

install a break counter, but argues that the circuit court erred regarding its finding as to proximate

cause.    In response, defendants argue that the placement of the stove in the kitchen was not the

proximate cause of Bell's injuries.    Defendants maintain that the sole proximate cause of Bell's

injuries was that the gas range had been left on with an uncovered flame.         Defendants further

argue that there was no agreement in the lease that they would move the stove or place a new

countertop in the kitchen.

¶ 21     Summary judgment is proper where "the pleadings, depositions, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law." 735 ILCS 5/2-1005(c)

(West 2012).    "Summary judgment is to be encouraged in the interest of prompt disposition of

lawsuits, but as a drastic measure it should be allowed only when a moving party's right to it is

clear and free from doubt." Pyne v. Witmer, 129 Ill. 2d 351, 358 (1989). The nonmoving

party must present some factual basis that would arguably entitle it to a judgment. Allegro

Services, Ltd. v. Metropolitan Pier & Exposition Authority, 172 Ill. 2d 243, 256 (1996).           In

ruling on a motion for summary judgment, the circuit court is to determine whether a genuine

issue of material fact exists, not try a question of fact.   Williams v. Manchester, 228 Ill. 2d 404,

417 (2008).    Pleadings are to be liberally construed in favor of the nonmoving party.      Id.   "A

triable issue precluding summary judgment exists where the material facts are disputed or where,

the material facts being disputed, reasonable persons might draw different inferences from the

                                                 -9-
No. 1-13-1043


undisputed facts." Bagent v. Blessing Care Corp., 224 Ill. 2d 154, 162-63 (2007).         Our review

of summary judgment rulings is de novo.         Espinoza v. Elgin, Joliet & Eastern Ry. Co., 165 Ill.

2d 107, 113 (1995).

¶ 22    A plaintiff alleging negligence "must establish the existence of a duty, a breach of that

duty, an injury that was proximately caused by that breach, and damages." Jablonski v. Ford

Motor Co., 2011 IL 110096, ¶ 82.           The plaintiff in a negligence action has the burden of

proving the elements of negligence throughout the entire proceeding.            Krywin v. Chicago

Transit Authority, 238 Ill. 2d 215, 233 (2010).

¶ 23    The element of proximate cause itself contains two requirements: the cause in fact and

the legal cause.      Lee v. Chicago Transit Authority, 152 Ill. 2d 432, 455 (1992).    "Cause in fact

exists where there is a reasonable certainty that a defendant's acts caused the plaintiff's injury."

Krywin, 238 Ill. 2d at 226. "Under the substantial factor test, the defendant's conduct is a

factual cause of the plaintiff's injury if the conduct was a material element and a substantial

factor in bringing about the injury." Lee, 152 Ill. 2d at 455.       "Conduct is a material element

and a substantial factor if, absent the conduct, the injury would not have occurred." Krywin,

238 Ill. 2d at 226.      Where reasonable minds could disagree on the outcome of the substantial

factor test, it is for the jury to decide whether a defendant's conduct factored substantially in a

plaintiff's injury.    Lee, 152 Ill. 2d at 455.    Our supreme court has defined the legal cause

requirement of the element of proximate cause as follows:

                         "Legal cause 'is essentially a question of foreseeability: a

                negligent act is a proximate cause of an injury if the injury is of a

                type which a reasonable man would see as a likely result of his

                conduct.' [Citation.] Thus, an injury will be found not to be within

                                                  - 10 -
No. 1-13-1043


                the scope of the defendant's duty if it appears 'highly extraordinary'

                that the breach of the duty should have caused the particular injury.

                [Citation.]" Id. at 456.

¶ 24    The existence of a duty is a question of law for the court to decide under de novo review.

Bell v. Hutsell, 2011 IL 110724, ¶ 11.       The issues of breach of a duty and proximate cause,

however, are factual matters for the trier of fact to decide. Krywin, 238 Ill. 2d at 226; Lee, 152

Ill. 2d at 454 (Questions regarding a breach of a duty and proximate cause of the injury are

reserved for the trier of fact.).   This court has held that there are instances where the issue of

proximate cause can be determined as a matter of law on a summary judgment motion, but only

"when the facts are so clearly one-sided that it can be said a party would never be able to

recover."   Scerba v. City of Chicago, 284 Ill. App. 3d 435, 439 (1996); Lewis v. Chica

Trucking, Inc., 409 Ill. App. 3d 240, 257 (2011).

¶ 25    Initially, we note that defendants acknowledge in their brief that the circuit court found

they voluntarily assumed a duty of care.     See Jablonski, 2011 IL 110096,¶121-23; Hutsell, 2011

IL 110724,¶12-13 (explaining the voluntary undertaking theory of liability).             They do not,

however, raise any argument addressing this issue either in their brief or by way of cross-appeal.

Rather, they argue that the lease between the parties contains no express written agreement

regarding the placement of the stove. The circuit court did not address this issue in its order.

Bell did address this issue in his response to defendants' motion for summary judgment and

pointed out that the alleged lease is not signed by Street.      We have reviewed the record and

found that Street did admit that she signed a lease.     The alleged lease in the record, however, is

not signed by her.    Therefore, absent from the record is the alleged lease defendants rely upon

to make this argument.     We will not consider this argument because we cannot rely on matters

                                                - 11 -
No. 1-13-1043


outside of the record.    In re Marriage of Gulla, 234 Ill. 2d 414, 422 (2009).       We will also

proceed under the assumption that Bell has pled sufficient facts to impose a duty upon

defendants based on the voluntary undertaking theory of liability because defendants have not

addressed the issue.     This court has held that the failure to elaborate on an argument, cite

persuasive and relevant authority, or present a well-reasoned argument results in waiver of that

argument.   Sakellariadis v. Campbell, 391 Ill. App. 3d 795, 804 (2009); Gandy v. Kimbrough,

406 Ill. App. 3d 867, 875 (2010). Regardless, we have reviewed the circuit court's written order

addressing defendants' voluntary undertaking of a duty and agree with its findings.

¶ 26   After reviewing the evidence in the light most favorable to Bell, the nonmoving party, we

hold he presented sufficient evidence that the placement of the stove could have proximately

caused his injuries.   First, the following evidence shows the placement of the stove could have

been the cause in fact of his injuries.    Pictures of the kitchen show the stove bordering the

primary entry and exit from the kitchen.    David Schroeder confirmed the layout of the kitchen

in his affidavit, and opined that the stove's placement was hazardous.       Schroeder noted that

there should have been at least five inches of side wall bordering the stove and counter space.

Schroeder concluded that it was likely that the stove placement contributed to Bell's injuries due

to the likelihood of inadvertent contact with the flames from the range given its location next to

the primary ingress and egress pathway to the kitchen.      Bell testified he walked through the

kitchen, grabbed the broom, and noticed his shirt was on fire while he was walking.     Bell could

not recall how he caught on fire or how he contacted the stove, but testified that three burners on

the stove were turned on with pots covering them.      Based on Bell's testimony and Schroeder's

affidavit, Bell presented sufficient evidence that would allow a reasonable trier of fact to find

that the placement of the stove was a material element and a substantial factor in Bell's injuries.

                                              - 12 -
No. 1-13-1043


Lee, 152 Ill. 2d at 455.       Stated differently, had the stove been placed in a different spot than

bordering the primary entrance and exit to the kitchen, we cannot say that Bell would have been

burned as he walked through that hallway to retrieve a broom.            Krywin, 238 Ill. 2d at 226

("Conduct is a material element and a substantial factor if, absent the conduct, the injury would

not have occurred.").      Accordingly, Bell provided sufficient facts showing that the stove's

placement could have been the cause in fact of his injuries.

¶ 27    Defendants rely on Street's testimony to argue that the cause in fact of Bell's injuries was

that one of the burners, presumably the one that made contact with Bell, had been left open and

uncovered.    Street did testify, although not that clearly, that she may have left one burner turned

on and uncovered.      Bell, however, raised a genuine issue of material fact regarding whether any

of the burners were left uncovered when he provided his own deposition where he stated that

three burners were on and all were covered with pots. Furthermore, "[w]here reasonable minds

could differ[] whether the defendant's conduct was of such a substantial factor in bringing about

the plaintiff's injury is for the jury to decide."         Lee, 152 Ill. 2d at 455.   In this matter,

reasonable minds could disagree on whether the stove's placement, with or without the burners

being covered, was a substantial factor in Bell suffering burns as he walked in the kitchen.

Accordingly, whether the stove's placement was the cause in fact of Bell's injuries is an issue for

the trier of fact to decide.

¶ 28    In order to withstand summary judgment, Bell also had to provide evidence showing that

the stove's placement was the legal cause of his injuries.           We hold he has done so here.

Specifically, a reasonable person could foresee that the stove's placement bordering the primary

entry and exit to the kitchen could lead to the injuries Bell sustained.      Lee, 152 Ill. 2d at 456

("Legal cause 'is essentially a question of foreseeability: a negligent act is a proximate cause of

                                                  - 13 -
No. 1-13-1043


an injury if the injury is of a type which a reasonable man would see as a likely result of his

conduct.' "(quoting Masotti v. Console, 195 Ill. App. 3d 838, 845 (1990))).       To show this, Bell

provided Schroeder's affidavit in which Schroeder attested that the stove's placement was "an

inherently dangerous design" and a hazardous condition.      Schroeder attested that the installation

instructions for the gas range required at least a five-inch side wall on the side of the range.   He

attested further that "the failure to separate the outside corner of the gas range from the outside

corner of the kitchen is an unsafe practice." Defendants' themselves even provided evidence

supporting the idea that the stove's placement was the legal cause of Bell's injuries when it

attached Street's deposition to their motion.     Street testified she wanted the stove moved away

from the hallway.     She found the stove's location "weird" and feared that pots could "get

knocked down, or somebody could burn their hand or something like that."                   Based on

Schroeder's affidavit and Street's testimony explaining why she wanted the stove moved away

from the hallway, we hold Bell presented sufficient evidence to support his argument that the

placement of the stove was also the legal cause of his injuries.        Accordingly, we hold Bell

presented sufficient evidence that the placement of the stove could have proximately caused his

injuries to defeat defendants' summary judgment motion.

¶ 29   We also note that the circuit court, in its written order, found that it was "plaintiff's

decision to leave one of the stove burners on while she took a shower."        It appears the circuit

court improperly referred to Bell's mother, Kimberly Street, as the plaintiff in this case.   Street,

however, filed suit on Bell's behalf due to Bell's status as a minor.        Furthermore, it is also

important to note that Street's alleged negligence cannot be imputed to her child, Bell.           See

Sheley v. Guy, 29 Ill. App. 3d 361, 366 (1975).



                                                - 14 -
No. 1-13-1043


¶ 30                                   CONCLUSION

¶ 31   The judgment of the circuit court of Cook County is reversed, and the cause is remanded.

¶ 32   Reversed and remanded.




                                            - 15 -
         REPORTER OF DECISIONS - ILLINOIS APPELLATE COURT



KHALIL BELL, a Minor by His Mother and
Next Friend, Kimberly Street,

                             Plaintiff-Appellant,

              v.

HELEN BAKUS, ABNOEL BAKUS, and
NIMO RASHO,

                             Defendants-Appellees,

(Sam's Moving and Delivery, Inc.,

                             Defendant).


                                        No. 1-13-1043

                                  Appellate Court of Illinois
                                First District, Second Division

                                        August 5, 2014


PRESIDING JUSTICE HARRIS delivered the judgment of the court, with opinion.
Justices Simon and Pierce concurred in the judgment and opinion.


                        Appeal from the Circuit Court of Cook County.

                       The Honorable Lynn M. Egan, Judge Presiding.


Law Offices of Jonathan P. Remijas, 407 South Dearborn, Suite 1310, Chicago, IL
60605, (Jonathan P. Remijas, of counsel), for APPELLANT.
Law Offices of Jonathan P. Remijas, 1 South Dearborn, Suite 2120, Chicago, IL
60603, (Jonathan P. Remijas, of counsel), for APPELLANT.

Bruce Farrel Dorn & Associates, 120 North LaSalle Street, Suite 1900, Chicago, IL
60602, (Ellen J. O'Rourke and Carol P. Woosley, of counsel), for APPELLEE.